Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
Amendments provided on 12/15/2020 have been fully considered. The amendments do not overcome the previously provided rejections, however.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 3-8, 10-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0190631 A1, hereinafter “Kim”, in view of Horiuchi, US 2010/0190280 A1, hereinafter “Horiuchi”, and further in view of Takeya et al., US 2017/0250164 A1, hereinafter “Takeya”.
	Regarding claim 1, Kim teaches a light emitting diode (LED) panel (fig. 18 and fig. 20, elements 500) comprising: a panel body having a substrate (fig. 18, element 100) and a plurality of LED elements provided at a front side of the substrate (fig. 15, element 150), and a mold layer provided at the front side of the substrate to cover the plurality of LED elements (figs. 15 and 18, elements 170 and 190); and a light absorbing layer formed at a lateral side of the panel body to absorb at least one of ambient light or light emitted from the plurality of LED elements (fig. 15, element 107), wherein each of the plurality of LED elements comprises an element structure (fig. 13, ¶ 156-161), and a front light absorbing layer formed between the plurality of LED elements at a front side of the LED panel (fig. 18, BM).
	Kim does not teach that each of the plurality of LED elements comprises an element structure comprising: two lateral surfaces opposing each other, a bottom surface which faces the substrate and connects the two lateral surfaces, and a front surface which opposes the bottom surface and connects the two lateral surfaces, and a pair of element electrodes which are formed at the bottom surface of the element 
	Horiuchi discloses in fig. 1D and ¶ 44, that each of the plurality of LED elements (elements 13 and 14) comprises: an element structure (see elements 13 and 14, fig. 1D) comprising: two lateral surfaces opposing each other (see the lateral surfaces of element 14), a bottom surface which faces the substrate and connects the two lateral surfaces (see the bottom surface of element 14 which connects the lateral surfaces),  and a front surface which opposes the bottom surface and connects the two lateral surfaces (see the front surface of element 14 which connects the lateral surfaces and opposed the bottom surface) and a pair of element electrodes which are formed at the bottom surface and arranged in the same direction (electrode pair 13a-b formed at the bottom of each LED 14 and arranged in the same direction), wherein the panel body further comprises: a conductive layer which is provided between the plurality of LED elements and the substrate (element 15 provides such a layer), and accommodates the bottom surface of the element structure of each of the plurality of LED elements (element 15 provides such an accommodation), and the substrate is provided with pairs of substrate electrodes respectively corresponding to each pair of element electrodes of each of the plurality of LED elements (see substrate electrode pairs 17a-b), and each of the pairs of the substrate electrodes faces its corresponding pair of element electrodes and is electrically connected inside the conductive layer to its corresponding pair of element electrodes (see fig. 1D wherein the substrate electrodes 17a and 17b are electrically connected through the conductive layer 15 to the element electrode pairs 13a and 13b).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kim and Horiuchi. Kim teaches a display device incorporating LED devices having pairs of electrodes connected to a substrate (see fig. 12, element electrodes E1 and E2 being connected to substrate electrodes SE and CPL), and Horiuchi teaches a manufacturing process of efficiently providing such connections. Furthermore, Horiuchi teaches in ¶ 61 that such a manufacturing process may be used in forming LED units used in display devices, motivating one of ordinary skill in the art to incorporate the teachings of Horiuchi in order to connect the LED units to the substrate.
	Kim and Horiuchi do not specifically teach that the panel body includes a conductive adhesive layer which is provided between the plurality of LED elements and 
	Takeya, however, teaches that the panel body includes a conductive adhesive layer which is provided between the plurality of LED elements and the substrate (see element 150, ¶ 62, fig. 3A), and accommodates lower portions of the two lateral surfaces and the bottom surface of the element structure of each of the plurality of LED elements (fig. 1 and 3A-3C, electrode 122 includes the lower portions of two lateral surfaces and a bottom surface of the element structure of each of the plurality of LED elements which includes the elements 112, 116 and 122; note that element 150 accommodates electrode 122 and its lower portions of the two lateral surfaces and its bottom surface), so that the element electrodes, which are formed at the bottom surface of the element structure, and the lower portions of the two lateral surfaces of the element structure of each of the plurality of LED elements are immersed in the conductive adhesive layer (fig. 1, element 122 is immersed in element 150).
	Based on such a combination, the pair of element electrodes of Horiuchi would have been connected to the corresponding substrate electrodes while being immersed in the conductive adhesive layer. The mold layer of Kim (fig. 18, elements 170 and 190) is provided as a top protective layer which covers every electrical element of the display panel. Accordingly, based on the combination of Kim in view of Horiuchi and further in view of Takeya, the mold layer is provided on the conductive adhesive layer 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim, Horiuchi and Takeya in order to incorporate such a conductive adhesive layer. As taught by Takeya in ¶ 62, such a layer is conductive in the thickness direction and insulating in the plane direction. As taught by Kim in fig. 12 and Horiuchi in fig. 1D, the LED electrodes and the substrate electrodes they connect to are directly on top of each other in a thickness direction. As such, one would have been motivated to make such a combination in order to properly provide the required connections and additionally to adhere the layers together as taught by Takeya.

	Regarding claim 3, Kim teaches that the front light absorbing layer is formed at a portion of the substrate except for an area where the plurality of LED elements are formed (see fig. 18, ¶ 210-212).

	Regarding claim 4, Kim teaches that the light absorbing layer is formed at a portion of the lateral side of the panel body between a lateral side of the substrate and a lateral side of the mold layer (see fig. 15, element 107, also fig. 18, extension of BM on the lateral side per ¶ 211 provides such a configuration).

	Regarding claim 5, Kim teaches that the light absorbing layer is formed at both a lateral side of the substrate and a lateral side of the mold layer (see fig. 15, element 107, also fig. 18, extension of BM on the lateral side per ¶ 211 provides such a configuration).

	Regarding claim 6, Kim teaches that the light absorbing layer partially covers a lateral side of the mold layer (fig. 18, extension of BM on the lateral side per ¶ 211 partially covers the lateral side of element 190).

	Regarding claim 7, Kim teaches that the light absorbing layer extends to a front side of the panel body to cover a corner formed between a front surface and a lateral surface of the panel body (see fig. 18, configuration of BM; ¶ 210-212).

	Regarding claim 8, Kim teaches that a distance between the lateral surface of the panel body and a center line of an LED element, which is disposed closest to the lateral surface of the panel body among the plurality of LED elements, corresponds to a half of a pitch between the plurality of LED elements (fig. 21, ¶ 235).

	Regarding claim 10, Kim and Horiuchi do not teach that the conductive adhesive layer comprises an anisotropic conductive film (ACF).
	Takeya, however, teaches such a limitation in fig. 1 and ¶ 62.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim, Horiuchi and Takeya in order to incorporate such a conductive adhesive layer. As taught by Takeya in ¶ 62, such a layer is conductive in the thickness direction and insulating in the plane direction. As taught 

	Regarding claim 11, Kim does not teach that the conductive adhesive layer is formed on an entire area of the substrate.
	Takeya, however, teaches such a limitation in fig. 1, element 150 and ¶ 62.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim and Takeya in order to incorporate such a conductive adhesive layer. As taught by Takeya in ¶ 62, such a layer is conductive in the thickness direction and insulating in the plane direction. As taught by Kim in fig. 12, the LED electrodes and the substrate electrodes they connect to are directly on top of each other in a thickness direction. As such, one would have been motivated to make such a combination in order to properly provide the required connections and additionally to adhering the layers together as taught by Takeya.

	Regarding claim 12, Kim does not teach that the conductive adhesive layer is formed to cover the substrate electrodes with a predetermined pattern.
	Takeya, however, teaches such a limitation in fig. 1, element 150 and ¶ 62.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim and Takeya in order to incorporate 

	Regarding claim 13, Kim teaches a light emitting diode (LED) display apparatus, comprising: a cabinet (fig. 20, element 600; ¶ 232); and a plurality of LED panels installed in the cabinet (fig. 20, 500-1 to 500-4, ¶ 232), at least one of the plurality of LED panels comprising: a panel body comprising a substrate (fig. 18, element 100) and a plurality of LED elements provided at a front side of the substrate (fig. 15, element 150), and a mold layer configured to cover the plurality of LED elements (figs. 15 and 18, elements 170 and 190); and a light absorbing layer formed at a lateral side of the panel body to absorb at least one of ambient light or light emitted from the plurality of LED elements (fig. 15, element 107), wherein each of the plurality of LED elements comprises an element structure (fig. 13, ¶ 156-161), and a front light absorbing layer formed between the plurality of LED elements at a front side of the LED panel (fig. 18, BM).
	Kim does not teach that each of the plurality of LED elements comprises an element structure comprising: two lateral surfaces opposing each other, a bottom surface which faces the substrate and connects the two lateral surfaces, and a front surface which opposes the bottom surface and connects the two lateral surfaces, and a 
	Horiuchi discloses in fig. 1D and ¶ 44, that each of the plurality of LED elements (elements 13 and 14) comprises: an element structure (see elements 13 and 14, fig. 1D) comprising: two lateral surfaces opposing each other (see the lateral surfaces of element 14), a bottom surface which faces the substrate and connects the two lateral surfaces (see the bottom surface of element 14 which connects the lateral surfaces),  and a front surface which opposes the bottom surface and connects the two lateral surfaces (see the front surface of element 14 which connects the lateral surfaces and opposed the bottom surface) and a pair of element electrodes which (electrode pair 13a-b formed at the bottom of each LED 14 and arranged in the same direction), wherein the panel body further comprises: a conductive layer which is provided between the plurality of LED elements and the substrate (element 15 provides such a layer), and accommodates the bottom surface of the element structure of each of the plurality of LED elements (element 15 provides such an accommodation), and the substrate is provided with pairs of substrate electrodes respectively corresponding to each pair of element electrodes of each of the plurality of LED elements (see substrate electrode pairs 17a-b), and each of the pairs of the substrate electrodes faces its corresponding pair of element electrodes and is electrically connected inside the conductive layer to its corresponding pair of element electrodes (see fig. 1D wherein the substrate electrodes 17a and 17b are electrically connected through the conductive layer 15 to the element electrode pairs 13a and 13b).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kim and Horiuchi. Kim teaches a display device incorporating LED devices having pairs of electrodes connected to a substrate (see fig. 12, element electrodes E1 and E2 being connected to substrate electrodes SE and CPL), and Horiuchi teaches a manufacturing process of efficiently providing such connections. Furthermore, Horiuchi teaches in ¶ 61 that such a manufacturing process may be used in forming LED units used in display devices, motivating one of ordinary skill in the art to incorporate the teachings of Horiuchi in order to connect the LED units to the substrate.

	Takeya, however, teaches that the panel body includes a conductive adhesive layer which is provided between the plurality of LED elements and the substrate (see element 150, ¶ 62, fig. 3A), and accommodates lower portions of the two lateral surfaces and the bottom surface of the element structure of each of the plurality of LED elements (fig. 1 and 3A-3C, electrode 122 includes the lower portions of two lateral surfaces and a bottom surface of the element structure of each of the plurality of LED elements which includes the elements 112, 116 and 122; note that element 150 accommodates electrode 122 and its lower portions of the two lateral surfaces and its bottom surface), so that the element electrodes, which are formed at the bottom surface of the element structure, and the lower portions of the two lateral surfaces of the element structure of each of the plurality of LED elements are immersed in the conductive adhesive layer (fig. 1, element 122 is immersed in element 150).
	Based on such a combination, the pair of element electrodes of Horiuchi would have been connected to the corresponding substrate electrodes while being immersed in the conductive adhesive layer. The mold layer of Kim (fig. 18, elements 170 and 190) is provided as a top protective layer which covers every electrical element of the 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim, Horiuchi and Takeya in order to incorporate such a conductive adhesive layer. As taught by Takeya in ¶ 62, such a layer is conductive in the thickness direction and insulating in the plane direction. As taught by Kim in fig. 12 and Horiuchi in fig. 1D, the LED electrodes and the substrate electrodes they connect to are directly on top of each other in a thickness direction. As such, one would have been motivated to make such a combination in order to properly provide the required connections and additionally to adhere the layers together as taught by Takeya.
	
	Regarding claim 14, Kim teaches that the mold layer comprises molds individually provided to each of the plurality of LED panels, and the molds of the plurality of LED panels are spaced apart from each other (see fig. 21).

	Regarding claim 19, Kim does not teach that each of the pairs of the substrate electrodes is separated from its corresponding pair of element electrodes by a gap, and the gap is filled with the conductive layer.
	Horiuchi teaches such a configuration in fig. 1D wherein each of the pairs of the substrate electrodes (17a-b) is separated from its corresponding pair of element (13a-b) by a gap, and the gap is filled with the conductive layer (see the gap filled by conductive layer 15).
	Kim and Horiuchi do not teach that the conductive layer is an adhesive layer.
	Takeya, however, teaches such a limitation in fig. 1 and ¶ 62.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim, Horiuchi and Takeya in order to incorporate such a conductive adhesive layer. As taught by Takeya in ¶ 62, such a layer is conductive in the thickness direction and insulating in the plane direction. As taught by Kim in fig. 12 and Horiuchi in fig. 1D, the LED electrodes and the substrate electrodes they connect to are directly on top of each other in a thickness direction. As such, one would have been motivated to make such a combination in order to properly provide the required connections and additionally to adhering the layers together as taught by Takeya.

	Regarding claim 20, Kim teaches that the front light absorbing layer is formed between opposing sides of pairs of adjacent LED elements among the plurality of LED elements (see fig. 18, BM between and around CF1, CF2, CF3 which are parts of the LED elements).

	Regarding claim 21, Kim teaches that the element structure includes an n-type semiconductor (fig. 13, element 151, ¶ 157), an active layer (fig. 13, element 153, ¶ 157), and a p-type semiconductor (fig. 13, element 155, ¶ 157).
Claims 15 and 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Horiuchi and Takeya as applied above, further in view of Greene et al., US 5,661,531, hereinafter “Greene”.
	Regarding claim 15, Kim, Horiuchi and Takeya do not teach that the mold layer is an integrated mold provided to cover the plurality of LED panels.
	Greene, however, teaches such a feature in fig. 13, lines 40-55 wherein the mold layer (topmost layer) is an integrated mold provided to cover the plurality of displays.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim, Horiuchi, Takeya and Greene. Both Kim and Greene references aim at providing a seamless multi-panel display device and Greene further teaches that the cover glass can be shared between the panels. As such, one would have been motivated to make such a combination wherein the user cannot discern the plurality of panels under the mold, thereby providing a seamless display device which is the aim of both Kim and Greene.

	Regarding claim 17, Kim, Horiuchi and Takeya do not teach that the front light absorbing layer comprises a gap covering pattern to cover a gap between two adjacent LED panels among the plurality of LED panels.
	Greene, however, teaches a display panel which similarly uses a plurality of panel modules (tiles) connected to each other (see col. 1, lines 37-40). Greene further teaches a front light absorbing layer (fig. 13, elements 57) includes gap covering pattern to cover a gap between the plurality of LED panels (see fig. 13, col. 10, lines 40-55).


	Regarding claim 18, Kim teaches that the gap is formed between two adjacent substrates of the two adjacent LED panels (fig. 21, see adjacent substrates 100).
	Kim, Horiuchi and Takeya do not specifically teach that no material is disposed between the two adjacent substrates.
	Greene, however, teaches such a feature in fig. 13, lines 40-55 wherein no material is disposed between the two adjacent substrates.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim, Horiuchi, Takeya and Greene. Both Kim and Greene references aim at providing a seamless multi-panel display device and Greene further teaches that the cover glass can be shared between the panels. As such, one would have been motivated to make such a combination wherein by integrating the mold between all the display panels and having no material between 

Response to Arguments
Arguments filed on 12/15/2020 have been fully considered and are not found to be persuasive. The applicant asserts that “the first connection electrode 122 is not the electrode of the LED element structure.” The Office respectfully but strongly disagrees. As previously provided in the Advisory Action provided on 11/30/2020, Takeya expressly uses the word “electrode” for element 122 which is an electrode that is used to connect the LED element to other circuit elements in the device. As such, element 122 of Takeya is clearly an element electrode of the LED element. While the n-type electrode 31 (not shown in figures) may be an electrode of the LED element, this does not negate the fact that element 122 is also an electrode of the LED element (see ¶ 55). 
The applicant further asserts that “Takeya does not teach that any portion of the lateral surfaces of the element structure is immersed in the alleged conductive adhesive layer”. The Office respectfully disagrees. As it is clearly evident from fig. 1 of Takeya, element 122, which constitutes a part of the element structure, has its lateral surfaces and bottom surface immersed in the conductive adhesive layer 150. The applicant further concludes that “even if Kim and Horiuchi were modified based on Takeya, only a device in which the alleged element electrode is immersed in the alleged conductive adhesive layer will be achieved.” However, Takeya clearly teaches immersion of the lateral surfaces and bottom surface of the element structure of each LED element. 
Furthermore, there is an argument regarding replacement of the resin of Horiuchi with the conductive adhesive layer of claim 1 because Horiuchi teaches that the resin fully surrounds the LED and the proposed modification is “contrary to the common sense”. The Office respectfully disagrees. As taught by Horiuchi in fig. 3A-C, the resin layer does not necessarily surround the LED electrodes. Furthermore, the resin layer acts as an insulating layer, and as taught by Takeya, layer 150 also acts as an insulating layer in the plane direction. As such, one would have been motivated to remove at least portions of the resin layer in order to provide the necessary electrical connections as well as the necessary insulating requirements using layer 150 as taught by Takeya. 
As such, all limitations of the independent claims are found to be taught based on an obvious combination of the teachings of Kim, Horiuchi and Takeya and the arguments are not found persuasive.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEPEHR AZARI/Primary Examiner, Art Unit 2621